DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 10, 15 and the cancellation of claim 11.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The previous double patenting rejection is withdrawn due to the totality of the claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fattal et al. (US 2012/0093189) in view of Klug et al. (US 2017/0010466), Hasman (US 7570427) and Chang-Hasnain et al. (US 2012/0128019).
	With respect to claim 1, Fattal teaches a vertical cavity surface-emitting laser comprising: a gain layer configured to generate light (fig.2 #210/212s); a distributed Bragg reflector (fig.2 #104) disposed on a first surface of the gain layer (fig.2 lower); and a nanostructure reflector (fig.2 #132) disposed on a second surface of the gain layer opposite from the first surface (fig.2 upper), the nanostructure reflector comprising a plurality of nanostructures (fig.3a/b) having a sub-wavelength dimension ([0040]), wherein the plurality of nanostructures comprise a plurality of anisotropic nanoelements (fig.3a/b [0041-42]) and are configured to emit a polarized laser light through the nanostructure reflector based on distributions and arrangement directions of the plurality of anisotropic nanoelements ([0041]). Fattal dos not teach the subwavelength grating to emit circularly polarized light. Klug teaches that subwavelength gratings can be configured to emit circularly polarized light ([0111]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to configure the nanostructures of Fattal to emit circularly polarized light as demonstrated by Klug in order to allow for selection of a 
Fattal further teaches an arrangement direction of each of the plurality of anisotropic nanoelements changes from a central portion of the nanostructure reflector to an edge of the nanostructure reflector (fig.10a/b), the adjustment of the shape, size, spacing, thickness, duty cycle and period ([0042]), while Klug additionally suggests varying the orientation of the subwavelength structures ([0110]). Fattal and Klug do not clearly teach the varying of the orientation from the center to an edge of the nanostructures two-dimensionally.  Hasman teaches a subwavelength grating element (title) for use in laser systems (col.6 line 48) wherein the use of a varied 2-d orientation across the subwavelength grating elements is taught (fig.4). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the polarization controlling device of Fattal and Klug to make use of varying the orientation of the subwavelength grating elements across the grating pattern as demonstrated by Hasman in order to further allow for a desired control of the polarization of the output light (col.10 lines 50-64).
Fattal teaches the nanostructure reflector further comprises a support layer (fig.2 #112) and use of variety of materials for the grating structure ([0030]) which is surrounded by air. Fattal does not specify the support layer is disposed between the nanoelements and the gain layer, wherein  a refractive index of the support layer is lower than a refractive index of the nanoelements. Chang-Hasnain teaches a similar VCSEL device (fig.3) wherein the grating layer (fig.3 #70) is formed of a high index material which is surrounded by air OR a low index support layer between the grating and active (fig.3 #66 of low index and: [0019, 45, 54]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the air gap and support of Fattal to be of a low index support layer relative to the grating as taught by Chang-Hasnain in order to make use of an equivalent means of providing the grating support while maintaining the desired index contrast which would allow for a simplified means of production as compared to constructing air gap-bridges (see also MPEP 2144.06 II). 

With respect to claim 4, Fattal teaches the plurality of anisotropic nanoelements have a thickness of 1/2 or less of an oscillation wavelength X of the circularly polarized laser light ([0040]).  
With respect to claim 5, Fattal teaches the plurality of anisotropic nanoelements have an arrangement interval of 1/2 or less of an oscillation wavelength X of the circularly polarized laser light ([0040]).  
With respect to claim 6, Fattal teaches a size distribution and an arrangement rule of the plurality of anisotropic nanoelements are determined such that the nanostructure reflector is configured to act as a concave mirror with respect to the gain layer (fig.7/13).  
With respect to claim 7, Fattal teaches the device outlined above, including modification of the grating design ([0041-42]), but does not specify a width of the plurality of anisotropic nanoelements increases as a distance from a central portion of the nanostructure reflector increases. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the design of the subwavelength grating of Fattal such that a width increases from the center outward as Fattal has taught changing the grating design parameters ([0041-42]) and has recognized the parameters as result effective variables ([0041-42], see MPEP 2144.05 II A/B) allowing for selection of a desired polarization and light pattern.
With respect to claim 8, Fattal teaches the nanostructure reflector comprises a plurality of regions based on a distance in a radial direction away from a central portion of the nanostructure reflector (fig.10b), and a width of the plurality of anisotropic nanoelements included in each of the plurality of regions changes as a distance from the central portion of the nanostructure reflector 
With respect to claim 9, Fattal teaches the nanostructure reflector is divided into a plurality of regions based on a distance in a radial direction away from a central portion of the nanostructure reflector (fig.10b), wherein the plurality of regions comprise a first region and a second region (fig.10b center/edge), and  33wherein an average value of widths of the plurality of anisotropic nanoelements included in the first region and an average value of widths of the plurality of anisotropic nanoelements included in the second region are different from each other (fig.10b as seen in insets).  
With respect to claim 10, Fattal, as modified, teaches the nanostructure reflector outlined above, including the support layer having a thickness of 1/5 or more of an oscillation wavelength X of the circularly polarized laser light (fig.2 showing #112 thicker than at least 2 DBR layers at lambda/4 each; noting the support #112 modified to be of low index and extend under the nanostructures replacing the air gap as outlined in claim 1 rejection above).  
With respect to claim 12, Fattal appears to teach, but does not specify, a reflectance of the distributed Bragg reflector is greater than a reflectance of the nanostructure reflector (fig.1a based on vertical output from grating).  It is well known in the VCSEL arts to emit the main light from a lowered reflectivity reflector. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Fattal such that the DBR is greater reflectivity than the grating such that a majority of light is output from the grating side as shown in fig.1a.
With respect to claim 13, Fattal teaches the gain layer comprises a first clad layer, a second clad layer (fig.2 #214s), and an active layer disposed between the first clad layer and the second clad layer (fig.2 at inset #208).  
With respect to claim 14, Fattal teaches at least one of the active layer, the first clad layer, and the second clad layer comprises a III-V semiconductor material or a II-VI semiconductor material ([0030]). 
Claim 15 is rejected for the same reasons outlined in the rejection of claim 1 above.
With respect to claim 16, Fattal teaches a first vertical cavity surface-emitting laser and a second vertical cavity surface-emitting laser (fig.2 left/right sides), wherein the first vertical cavity surface-emitting laser comprises a plurality of first nanostructures having a first arrangement and is configured to emit a first circularly polarized laser light (fig.2 #132, as modified by Klug), and the second vertical cavity surface-emitting laser comprises a plurality of second nanostructures having a second arrangement and is configured to emit a second circularly polarized laser light (fig.2 #133, as modified by Klug).  
With respect to claim 17, Fattal and Klug teach the device outlined above, wherein Klug further teaches use of either right or left handed circular polarization ([0111]). Fattal and Klug do not specify 
With respect to claim 18, Fattal teaches 35an array of a plurality of first vertical cavity surface-emitting lasers and a plurality of second vertical cavity surface-emitting lasers (fig.1/14-17).  
With respect to claim 19, Fattal does not teach at least one of a three-dimensional imaging apparatus, a three-dimensional projector, a three-dimensional sensor, and a depth sensor.  Fattal does teach usefulness of sensing applications ([0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a 3d or depth sensor with the device of Fattal as Fattal has generally suggested such a use and would provide for varied applications of the output light of the VCSELs.
With respect to claim 20, Fattal teaches the device outlined above, including adapting the design of the subwavelength grating elements ([0041-42]), but does not specify an average value of widths of the plurality of anisotropic nanoelements included in each of the plurality of regions are equal. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the design of the subwavelength grating of Fattal such that an average value of widths of the plurality of anisotropic nanoelements included in each of the plurality of regions are equal as Fattal has taught changing the grating design parameters ([0041-42]) and has recognized the parameters as result .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2016/0025914 and 10156669 each teach subwavelength gratings with grating element orientations changing in a 2-d manner across the grating surface (fig.1h, fig.1a, respectively).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828